internal_revenue_service national_office technical_advice_memorandum june third party communication none date of communication not applicable index uil no case-mis no number release date director natural_resources and construction tam-118731-06 taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ----------------------------------------------- ------------------------------------ ---------------------------------- ---------------- -------------------------------------- date legend ----------------------------------------------- ------------------------ taxpayer utility wholesaler --------------------------------------------- plant entity x marketer y agreement ------------------------------------------------- state d e -------------------------------- ------------------------------ ----- --------------------------------------------------------------- ----- ------------- ---------------------------- ------------------- tam-118731-06 issue s what is the proper asset class for the plant operated by taxpayer under agreement with marketer conclusion s the plant owned and operated by taxpayer is includable in asset class dollar_figure of revproc_87_56 c b taxpayer operates plant to generate electricity and such electricity is available for sale in the wholesale electricity market and to end-users facts taxpayer is an energy service company that has two primary businesses utility an integrated electric utility and wholesaler a wholesale energy business utility owns distribution and transmission lines and regulated generation facilities providing electric utility_services to commercial and residential customers in state wholesaler owns taxpayer’s wholesale energy business which consists of merchant power facilities that generate electricity and wholesale natural_gas pipelines taxpayer owns the plant a x megawatt natural gas-fired generating facility located in d the plant was sold by utility to entity a disregarded_entity owned by wholesaler wholesaler further developed the plant and repowered it wholesaler is wholly owned by taxpayer and is treated as a disregarded_entity for federal_income_tax purposes the plant has been exempt wholesale generator since e the plant is operated pursuant to agreement between entity and marketer an independent third party under the agreement the plant uses natural_gas that is owned and provided by marketer to generate electricity entity neither owns nor takes title to the gas used in the plant as ownership remains with marketer further entity neither owns nor takes title to the electricity produced as such ownership immediately upon its generation vests with marketer marketer sells the electricity to the end-user or another company and pays a fee to a third-party to transport the electricity to the appropriate buyer a power purchase agreement exists between marketer and utility which provides that marketer will provide utility with y mw of capacity and up to y mwhr per hour of firm energy from plant the capacity is sold to utility at predetermined rates the energy is sold to utility at market rates the remaining capacity and associated energy is available for sale by marketer to other wholesalers and end-users tam-118731-06 law and analysis sec_167 of the internal_revenue_code provides a depreciation deduction of a reasonable allowance for the exhaustion wear_and_tear or obsolescence of property used in a trade_or_business or for the production_of_income sec_168 provides a method for computing depreciation_deductions by using in part the applicable_recovery_period the applicable_recovery_period for purposes of either sec_168 or sec_168 is determined by reference to class_life sec_168 provides that the term class_life means the class_life if any which would be applicable with respect to any property as of date under former code sec_167 as if it were in effect and the taxpayer were an elector prior to its revocation sec_167 provided that a depreciation deduction would be computed based on the class_life proscribed by the secretary which reasonably reflects the anticipated useful_life of the property to the industry or group sec_1_167_a_-11 of the income_tax regulations provides rules for classifying property under former sec_167 the regulations provide that to determine the appropriate class_life of an asset the property shall be included in the asset_guideline_class for the activity in which the property is primarily used even though the use may be insubstantial in relation to all the taxpayer’s activities sec_1 m provided that asset classes shall be by industry or other groups sec_1_167_a_-11 states that asset classes are established in revproc_72_10 or its successors consistent with sec_167 a -11 b iii b which adopts the placing of assets into groups by primary activity of use revproc_72_10 established asset guideline classes based on business activity the class lives of property subject_to depreciation under sec_168 are set forth in revproc_87_56 this revenue_procedure divides assets into two broad categories asset classes dollar_figure through that consist of specific depreciable assets used in all business activities and asset classes through that consist of depreciable assets used in specific business activities based on broadly defined industry classifications the activity categories correspond to the industry classification described in the legislative_history of sec_167 an asset that falls within both an asset category that is asset classes dollar_figure through and an activity category that is asset classes through is classified in the asset category see 111_tc_105 the business activity asset class described below is set forth in revproc_87_56 dollar_figure electric utility steam production plant includes assets used in the steam power production of electricity for sale combustion turbines operated in a combined cycle with a conventional steam unit and related land improvements also includes package boilers electric generators and related assets such as electricity and steam distribution systems as used tam-118731-06 by a waste reduction and resource recovery plant if the steam or electricity is normally for sale to others taxpayer’s position is that the plant a merchant power plant and an exempt wholesale generator under the energy policy act of is properly classified as 7-year_property under sec_168 this section provides that any property which does not have a class_life and is not otherwise classified is treated as seven year property taxpayer further states the plant is not properly classified in asset class dollar_figure with a 20-year recovery_period because that asset class is limited to assets used in the steam production of electricity for sale in businesses where the use costs and risks involved are those associated with traditional utilities taxpayer states that the sec_167 regulations provide that property be classified according to its primary use recent court cases have emphasized that this is a use- driven functional standard for assigning asset classifications see 172_f3d_1255 10th cir 338_f3d_600 6th cir 354_f3d_786 8th cir in these three cases the courts in interpreting sec_1 a - b iii b determined that the classification of the pipeline companies’ assets turned on the functional and contractual relationships surrounding the use of the assets in question the costs and risks associated with their operation and the economic character of the taxpayer’s gathering activities in duke energy the 10th circuit found the gathering systems are literally used by producers for gas production and the literal terms of this description include any gathering system as long as it is used by a gas producer the plant clearly falls within the literal description of asset cla sec_49 it uses combustion turbines in a combined cycle with a conventional steam unit to produce electricity the electric power and energy so generated is delivered to the intergrated electric power transmission grid and is sold to others the fact that the owner and seller of the electric capacity and energy is different from the owner and operator of the plant is not relevant to a determination of the functional use of the plant the depreciation asset class of the plant does not turn on the identity of the owner in the above- referenced pipeline cases the circuit courts have determined that differences in ownership does not change how the pipelines are actually used clajon gas f 3d pincite see also saginaw bay f 3d pincite likewise the status of taxpayer being an exempt wholesale generator versus a regulated electric utility does not remove taxpayer from the purview of asset cla sec_49 while activity category is entitled electric gas water and steam utility_services the category does not define much less narrowly define what is encompassed within utility_services since the enactment of sec_168 macrs tax_reform_act_of_1986 specifically eliminated for depreciation purposes the distinction between asset classes based on whether or not property was tam-118731-06 public_utility regulated property the status of a taxpayer is irrelevant in determining the use of the property see also section dollar_figure of revproc_87_56 conclusion since the plant is an asset used in the steam power production of electricity for sale as specifically described in asset class dollar_figure of revproc_87_56 the plant is properly classified in asset cla sec_49 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
